DETAILED ACTION

The following is a final office action is response to communications received on 01/07/2021.  Claims 1-18 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.  Applicant argues that none of the cited references is capable of teaching the claims as currently amended.  Specifically, applicant argues that none of the references teaches the concave interior surface(s) of the present application.
The examiner respectfully disagrees.  A new ground(s) of rejection is made infra in view of Wagner addressing all of the claim limitations as necessitated by amendment.  
Any further arguments are moot as they do not apply to any of the references as being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,278,824 and claims 1-13 of U.S. Patent No. 9,572,671. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim an elbow prosthesis, the elbow prosthesis comprising: an ulnar component having a bearing end and a stem, wherein the bearing end is coupled to the stem, and wherein the bearing end comprises a bearing body; a humeral component having a holder end and a stem, wherein the stem extends in a proximal direction from the holder end; at least two bearing members, wherein the bearing body of the ulnar component is positioned within the at least two bearing members and the at least two bearing members are positioned within the holder end of the humeral component; and a locking member coupled to the humeral component and securing the bearing body and the at least two bearing members within the holder end of the humeral component.
As the structural limitations and orientations of the elbow prosthesis are the same, the language set forth in both the instant application and the patent are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 & 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2013/0345818).  Please refer to the following annotated figure in consideration of the following rejection:

    PNG
    media_image1.png
    889
    898
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    518
    media_image2.png
    Greyscale

Regarding Claim 1, Wagner teaches an elbow prosthesis (100), the elbow prosthesis comprising: an ulnar component (104) having a bearing end (shown) and an ulnar stem (130), wherein the bearing end is coupled to the stem, and wherein the bearing end comprises a bearing body (132); a humeral component (102) having a holder end (shown) and a humeral stem (118), wherein the humeral stem extends in a proximal direction from the holder end; at least two bearing members (108/110) forming a concave interior surface (shown), wherein the bearing body of the ulnar component is positioned within (i.e., sandwiched within) the at least two bearing members and the at least two bearing members are positioned within the holder end of the humeral component (Fig 2); and a locking member (116) coupled to the humeral component and securing the bearing body and the at least two bearing members within the holder end of the humeral component (Fig 10B).
Regarding Claim 2, Wagner teaches wherein the humeral component further comprises: a cavity (shown) in the holder end, wherein the cavity is sized to receive at least a portion of at least one of the at least two bearing members (Fig 10B).  
Regarding Claim 3, Wagner teaches wherein the at least two bearing members comprise: a recess (shown) on an interior surface of each of the at least two bearing members.  
Regarding Claim 4, Wagner teaches wherein the recesses of the at least two bearing members are shaped to receive at least a portion of the bearing body of the ulnar component (Fig 10C).  
Regarding Claim 5, Wagner teaches wherein the locking member (116) comprises: a groove (shown) for receiving at least a portion of at least one of the at 
Regarding Claim 6, Wagner teaches wherein the humeral component further comprises a channel (shown) in the holder end extending along a longitudinal axis of the humeral component.  
Regarding Claim 7, Wagner teaches wherein the channel is sized to receive the stem (130) of the ulnar component.  The examiner notes that the claim language merely requires that the size of the channel is large enough to receive the ulnar stem.  This is size relationship is clearly illustrated in at least Figures 2, 3, 10C & 13A).   
Regarding Claim 8, Wagner teaches wherein the bearing body (132) is configured as one of a spherical shape or a cylindrical shape.  
Regarding Claim 9, Wagner teaches wherein the ulnar stem (130) extends in a distal direction from the bearing end.  
Regarding Claim 11, Wagner teaches a method of fabrication of an elbow prosthesis, the method comprising: obtaining an ulnar component (102), a humeral component (104), at least two bearing members (108/110), and a locking member (116); positioning the at least two bearing members and the ulnar component in the humeral component such that the at least two bearing members (108/110) form an interior concave surface (shown); and coupling the locking member to the humeral component to rotatably couple the at least two bearing members and the ulnar component to the humeral component (Fig 3).
Regarding Claims 12-18, Wagner teaches the method of fabricating the device set forth in the rejection of claims 1-9 & 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2013/0345818) in view of Bartel et al. (US 8,613,774).
Regarding Claim 10, as set forth supra, Wagner discloses the invention substantially as claimed.  However, Wagner does not disclose wherein the humeral stem of the humeral component is removably coupled to the holder end.  
Bartel teaches an elbow replacement apparatus in the same field of endeavor.  Said elbow replacement comprising a humeral component with a removably couple (Fig 1) stem (1).  Said removable couple permits revision without the need to remove a well-fixed humeral stem 1 from the bone canal should the condylar surfaces be worn or damaged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the humeral component of Wagner with the removable couple, as taught by Bartel, to allow for a follow up procedure to replace any worn out bearing components without requiring the removal of the well-fixed humeral stem.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774